Citation Nr: 1749424	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a traumatic brain injury ("TBI").

2.  Entitlement to a compensable rating prior to March 20, 2013, and to a rating in excess of 10 percent thereafter, for headaches.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU"). 

4.  Entitlement to special monthly compensation ("SMC") at the housebound rate under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and son


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active duty service from August 1969 through June 1972.

This appeal comes to the Board of Veterans' Appeals ("Board") from three separate rating decisions, issued by the Department of Veterans Affairs ("VA") Regional Offices ("ROs") in Montgomery, Alabama and in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction ("AOJ")).

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing, held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal has previously been before the Board.  Most recently, in July 2016, the Board remanded the Veteran's appeal to the AOJ for further development.  Specifically, the Board directed the AOJ to a VA examination and medical opinion which addressed the severity and etiology of the residual symptoms of the Veteran's TBI disability.  Upon review of the evidentiary record, the Board finds such development was completed and that the matter has been properly returned to the Board for further appellate jurisdiction.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Court of Appeals for Veterans Claims ("Court/CAVC") has held that a claim for an increased rating includes a claim for special monthly compensation ("SMC") when the criteria for such are raised.  See Ankles v. Derwinski, 1 Vet. App. 118, 121 (1991).  The Board has thus inferred the issue of entitlement to SMC as part and parcel of the pending claims for increased disability evaluations.  See 38 C.F.R. § 3.155(d)(2); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's TBI has been characterized by a total impairment in his cognitive functioning, as demonstrated by multiple objective neuropsychological evaluations.  

2.  The Veteran's headache disability is characterized by frequent prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The Veteran's headache disability precludes him from securing and following substantially gainful employment.  As of January 1, 2013, the Veteran stopped working due to the symptoms of his service-connected headache disability.  

4.  With this decision, the Veteran now has a single service-connected disability rated at 100 percent, effective October 5, 2012, with additional service-connected disabilities independently ratable at that time at more than 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.





CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent disability evaluation for the service-connected TBI have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8045 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).

2.  The criteria for an increased initial rating of 50 percent for the service-connected headache disability were met beginning on March 22, 2010.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for an award of entitlement to a TDIU have been met, effective January 1, 2013.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).

4.  The criteria for special monthly compensation at the housebound rate have been met beginning on and after October 5, 2012.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155(d)(2), 3.350, 4.25 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Veteran's claim for increased ratings of his service-connected headache and TBI disabilities are considered "downstream" elements of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence datedApril 2010, October 2012, and November 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for entitlement to service connection for the connected headache and TBI disabilities, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002).

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU and SMC is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to testify before the Board. It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  To date, the Veteran has not contended that any medical or other relevant records have not been obtained or are otherwise outstanding.  The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at a Travel Board hearing, held at the RO in April 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2016 hearing, the VLJ noted the basis of the prior determination and explained the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  The VLJ specifically noted the issues on appeal.  The Veteran was assisted this hearing by his attorney representative.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been additionally been afforded numerous VA examinations which addressed the Veteran's reported symptoms, frequency, and severity and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, these examination reports sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2;  See also  Stegall, 11 Vet. App. 268 at 271.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Increased Ratings: 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  See Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  Alternatively, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant, generalized, law applicable to the Veteran's claim for increased disability evaluations of his TBI and headache disabilities, the Board observes that the AOJ has characterized the Veteran's headache disability as separate from his TBI disability.  As will be explained below, the Board finds that this is the most advantageous approach to evaluating the Veteran's claim, that is , to separately rate the residuals of the Veteran's TBI that have a distinct diagnosis.  Furthermore, the Board notes that this approach is consistent with 38 C.F.R. § 4.12a, Diagnostic Code 8045, which requires that any residual having a distinct diagnosis that may be evaluated under another diagnostic code must be separately evaluated under that diagnostic code.  This analytic framework also avoids "pyramiding," or the evaluation of the same disability under various diagnoses.  See 38 C.F.R. § 4.14.  It is also necessary in order for the Veteran to be afforded the maximum disability compensation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that, in a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation).

In terms of separately evaluating distinct diagnoses, the Board is notes that occasionally, a veteran will have another, non-service connected disability which may resemble the effects of his service-connected disability.  Typically, VA regulations provide that a veteran should not be compensated for non-service connected disabilities or their effects.  However, when it is not possible to separate the effects of the service-connected disability from the symptoms of the non-service connected disability, VA regulations provide that reasonable doubt on the issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition.  See 38 C.F.R. § 3.102; see also Mittleider v. West, 11 Vet. App. 181 (1998).

As such, and after resolving all benefit of doubt in the Veteran's favor, the Board has considered the Veteran's symptoms of dementia as part of its analysis for the increased rating claim discussed below.  The Board is aware that the Veteran has been denied entitlement to service connection for dementia, as secondary to his service-connected TBI.  See March 2017 Rating Decision.  However, and as will be discussed in greater detail below, the medical evidence of record is quite clear that the symptoms of the Veteran's TBI cannot be separated from the symptoms and signs of the Veteran's dementia.  See e.g. September 2016 VA Examination.  Thus, in order to resolve all doubt in the Veteran's favor, the Board has considered the symptoms of the Veteran's dementia in the analysis below. 

	i.  Entitlement to an initial compensable evaluation for the TBI disability: 

The Veteran seeks entitlement to an initial compensable evaluation for the residuals of his service-connected TBI.  As an initial matter, the Board notes the Veteran was awarded entitlement to service-connection for a TBI in an August 2013 Rating Decision.  The AOJ awarded entitlement effective October 5, 2012, and assigned a non-compensable evaluation.  The Veteran timely appealed this initial evaluation in an October 2013 Notice of Disagreement.  As such, the time period for consideration begins October 5, 2012, the date service connection was established. See Moore, 21 Vet. App. at 216-17.

The Veteran's TBI has been evaluated under Diagnostic Code 8045, for residual of traumatic brain injury.  Diagnostic Code 8045 provides for the evaluation of three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal-setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem-solving, judgment, decision-making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code (such as migraine headache or Meniere's disease) must be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Emotional/behavioral dysfunction must be evaluated under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Physical (including neurological) dysfunction is evaluated based on the following list under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluation should take place under the most appropriate diagnostic code.  Each condition must be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition should be combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. must be considered.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level (the highest level of impairment) which is labeled "total."  Not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation must be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation should be assigned if 3 is the highest level of evaluation for any facet.  Id.

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment. A level "1" is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A level "2" is assigned with objective evidence on testing of mild impairment.  A level "3" is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment. A level "1" is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. A level "2" is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. A level "3" is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision. A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A level "1" is assigned when social interaction is occasionally inappropriate.  A level "2" is assigned when social interaction is frequently inappropriate.  A level "3" of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A level "1" is assigned when occasionally disoriented to one of the four aspects of orientation.  A level "2" is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A level "3" is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A level "1" is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A level "2" is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A level "3" is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal.  A level "1" is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A level "2" is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A level "3" is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A level "1" is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A level "2" is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days). 

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A level "1" is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A level "2" is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A level "3" is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A level "1" is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A level "2" is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A level "3" is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation should not be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is to be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  If, however, the manifestations are clearly separable, a separate evaluation should be assigned for each condition.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.
 
Symptoms listed as examples at certain evaluation levels in the above described tables, as only examples, and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (2016).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (2016).

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2016).

As discussed above, Diagnostic Code 8045 requires that any residuals of TBI which have a distinct diagnosis that maybe evaluated under a separate Diagnostic Code, must be separately evaluated.  Accordingly, the Board will discuss the Veteran's service-connected headache disability separately below.

In terms of the evaluating the Veteran's TBI, Diagnostic Code 8045 provides for the evaluation of three main areas of dysfunction; specifically, cognitive, emotional/behavioral, and physical.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Based upon an analysis of the Veteran's cognitive functioning, the Board finds the Veteran would have been entitled to a total evaluation, effective October 5, 2012, the date service connection was established.  Specifically, as of October 5, 2012, the Board finds the Veteran's memory, attention, concentration, and executive functioning warrant a finding of total under the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  As the Veteran would be in receipt of a total evaluation based upon his cognitive functioning, the Board will not discuss the remaining categories of emotional/behavioral and/or physical. 

A review of the Veteran's medical records indicates he was administered several psychological examinations - including the Wechsler Abbreviated Scale of Intelligence-II (WASI-II) and the Repeatable Battery for the Assessment of Neuropsychological Status-B ("RBANS-B") - during his March 2013 VA examination.  Based upon the results of these objective tests, the examiner reported the Veteran experienced a moderate to severe deficit in his overall neurocognitive functioning.  For example, the Veteran's score for auditory memory on the RBANS-B was indicative of a "severe" impairment, which included his ability to remember word lists and story learning.  Similarly, the Veteran displayed a "severe" deficit in his ability to concentrate according to his scores on the RBANS-B.  The examiner further reported the Veteran scored in the moderate to severe range for impairment of his simple visual scanning ability.  

Following this March 2013 VA examination and psychological test results, the VA examiner concluded the Veteran experienced deficiencies in his abstract and planning abilities, sequencing, auditory immediate and delayed memory, and visual processing speed.  See May 2013 Addendum VA Medical Opinion.  A subsequent interpretation of these examinations results found that the Veteran's scores were indicative of an extreme impairment, in all areas of functioning.  See e.g. September 2016 VA Examination.  Based upon these objective test scores, the examiner found the Veteran would be totally unable to incorporate new learning and experiences into his memory, even for a short duration.  Practically speaking, this would mean the Veteran is capable of following familiar commands immediately, but would be unable to do so if there were even a short delay between the instruction and the action. 

Based upon the results of these objective psychological assessments, the Board finds the Veteran's functioning would be indicative of a total evaluation under the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Specifically, for the facet memory, attention, concentration, executive functions, a "total" level of impairment  is assigned with objective evidence on testing of severe impairment.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  As described above, the objective test results from this March 2013 VA examination warrant the assignment of a total evaluation.  

The Board is aware that the March 2013 VA examiners concluded the Veteran's impaired memory and neurocognitive functioning were a separate and distinct impairment.  Based upon the results of the March 2013 VA examination, discussed above, the Veteran was diagnosed with "dementia NOS."  In providing this diagnosis, the March 2013 VA examiner reported the symptoms of the Veteran's dementia were separate and distinct from the service-connected TBI disability.  The Board finds this conclusion to be unsupported by the objective medical evidence.  Specifically, in support of this conclusion, the examiner stated that the general medical examination for residuals of TBI notes only "mild subjective symptoms,"  but no objective findings of residuals of a TBI.  However, this rationale ignores the objective evidence discussed above, and without further explanation, finds the objective testing results have no relationship to the TBI disability.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

A subsequent VA examination and medical opinion, dated in September 2016, finds that the Veteran's symptoms, in all areas of functioning including cognitive impairment, have "been too severe" to separate out by etiological cause.  The examiner further concludes that this has been the case for many years. The Board finds this opinion to be credible, and further supported by additional VA medical opinions of record.  See e.g. February 2017 VA Examination, where examiner concluded she was unable to differentiate the symptoms.  Thus, resolving all doubt in the Veteran's favor, the Board has considered the symptoms of dementia as part of the analysis for an increased evaluation of the service-connected TBI disability, as the objective medical evidence indicates there is no plausible way to distinguish the symptoms without resorting to speculation.  See 38 C.F.R. § 3.102; see also Mittleider, 11 Vet. App. at 181. 

A review of the Veteran's more recent medical evidence continues to support the assignment of a total evaluation for the facet memory, attention, concentration, executive functions, under the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Specifically, the Veteran was administered a new series of neuropsychological assessments during a May 22, 2015 examination.  See Omaha VAMC Records.  During this assessment, the Veteran was diagnosed with a "major cognitive deficit," as his scores showed severe impairments in the areas of memory, visuospatial/constructional, language, and attention.  The examiner who administered the series of psychological assessments reported the Veteran spoke slowly throughout the examination, and displayed an overall flat affect.  The Veteran made minimal eye contact, and stared into space while telling stories.  During the testing portion of this encounter, the examiner reported the Veteran often required extra directions and corrections on most of the subtests.  The examiner commented that it was as if the Veteran forgot the instructions/directions part way through the sample problems. 

Based upon the above analysis, the Board finds the Veteran is entitled to a total evaluation for residuals of his service-connected TBI disability beginning on and after October 5, 2012.  See 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has not asserted that the schedular rating criteria are inadequate to describe the individual disabilities on appeal or the collective impact of the service-connected disabilities, nor has extraschedular consideration been reasonably raised by the evidence of record. Thus, the Board is not required to discuss extraschedular referral. See Doucette v. Shulkin, 28 Vet. App. 366 (2017); see also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016). 

ii.  Evaluation for an increased disability rating for the service-connected headache disability: 

The Veteran also seeks an increased disability evaluation for his service connected headache disability.  As an initial matter, the Board observes that the Veteran was awarded entitlement to a migraine headache disability in a March 2012 Rating Decision.  The AOJ assigned an initial non-compensable evaluation, effective March 22, 2010.  Thereafter, the Veteran filed a timely notice of appeal, expressing disagreement with the initial evaluation assigned by the AOJ.  As such, the time period for consideration begins March 22, 2010, the date service connection was established. See Moore, 21 Vet. App. at 216-17.

The AOJ has evaluated the Veteran service connected headache disability under Diagnostic Code 8100, for migraine headaches.  Under the terms of Diagnostic Code 8100, a non-compensable evaluation is assigned for less frequent attacks.  A 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under Diagnostic Code 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating" as used in Diagnostic Code 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the regulations provide no clarification as to the meaning of the phrase "productive of severe economic inadaptability."  The Court, however, has interpreted the phrase to mean "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

A review of the Veteran's records indicates that the AOJ assigned an initial non-compensable evaluation for the service-connected headache disability effective March 22, 2010.  Beginning on and after March 20, 2013, the AOJ awarded an increased initial evaluation of 10 percent.  However, following a thorough review of the Veteran's medical records, and with resolution of all doubt in the Veteran's favor, the Board finds the Veteran is entitled to an initial evaluation of 50 percent, beginning on and after March 22, 2010.  

In reaching this determination, the Board highlights the Veteran's lay descriptions of a typical headache.  During an October 2010 VA examination, the Veteran reported that he experiences daily headaches, lasting between 15 minutes to over an hour in duration.  While the Veteran denied any "prostrating" headaches, he reported sensitivity to light and sound, and indicated that pain of a typical headache had gradually increased over the years and was now on average a 7/10.  As noted above, there is no precise definition for a "prostrating" headache in the Rating Schedule.  However, the Board finds that the Veteran report of the average pain being approximately 7/10 is indicative of a severe headache, which would interfere with the Veteran's daily activities.  

This conclusion is supported by subsequent medical evidence, including a November 2012 letter from the Veteran's treating physician, Dr. R.B.  In his correspondence, Dr. R.B, states that he has treated the Veteran for "chronic, recurrent, rather severe headaches" for many years.  This letter further describes additional symptoms experienced by the Veteran, including double vision, blurred vision, and dizziness.  The Board finds that these additional symptoms support a finding that the Veteran's disability would produce prostrating headaches.  

Similarly, a review of the Veteran's Omaha VAMC treatment records indicates that the Veteran described a series of prostrating headaches on multiple occasions.  For example, during an examination in December 2012, the Veteran reported two episodes of severe headaches, reported as 10/10 in terms of pain, which lasted for two to three days over the prior month.  During this encounter, the examining physician further reported that the Veteran had not found any relief or decreased frequency of his headaches after taking prescription medications.  The examiner additionally noted that during a prior examination, in October 2012, the Veteran had been placed on a steroid taper, to help him wean off over the counter medications, including daily doses of aspirin, Tylenol, and Alieve.  Despite both the steroid taper and the prescription medication, the Veteran reported that he continued to take two to four pills of Alieve daily to manage his symptoms. 

Based upon this December 2012 encounter, the Veteran's treating physician recommended he consider retirement.  See Omaha VAMC Records.  Specifically, the examiner advised the Veteran to consider leaving his job, as "there does not appear to be a safe solution to preventing his headaches at work."  The Board notes that the Veteran was unable to wear hearing protection while at work due to safety concerns.  The Veteran was also employed in an occupation which exposed him to loud noises, in the form of machinery and wind.  The Veteran subsequently retired from his job in January 2013, due to the symptoms of his headaches.  

In light of the above described evidence, the Board finds the Veteran is entitled to an initial evaluation of 50 percent for his service-connected headache disability.  Specifically, the Board finds the medical and lay evidence of record indicate that the Veteran experienced prostrating headaches which were capable of, and did produce, economic inadaptability.  See Pierce, 18 Vet. App. at 445.  Therefore, and after resolving all doubt in the Veteran's favor, the Board finds the criteria for an initial evaluation of 50 percent have been met for the service-connected headache disability, effective March 22, 2010.  See 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has not asserted that the schedular rating criteria are inadequate to describe the individual disabilities on appeal or the collective impact of the service-connected disabilities, nor has extraschedular consideration been reasonably raised by the evidence of record. Thus, the Board is not required to discuss extraschedular referral. See Doucette v. Shulkin, 28 Vet. App. 366 (2017); see also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016). 

	iii.  Entitlement to an award of a TDIU: 

The Veteran additionally seeks entitlement to an award of a TDIU. A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

That being the relevant law for the Veteran's application for entitlement to TDIU, the Board observes that the Veteran's total disability evaluation was 100 percent, beginning on and after October 5, 2012.  Receipt of a 100 percent schedular rating for a service connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  .   Although no additional disability compensation may be paid when a total schedular disability is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  See Bradley, 22 Vet. App. at 293-94 (holding that multiple disabilities arising from a single incident that establish entitlement to a schedular TDIU under 38 C.F.R. § 4.16 (a) may not be considered as one disability that satisfies that requirement of a service-connected disability rated as total);  See also VAOPGCPREC 66-91 (Aug. 15, 1991)(several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC).  

Here, the Veteran is in receipt of a total schedular rating for residuals of his TBI, effective October 5, 2012.  In this instant analysis, the Board must determine whether the Veteran's headache disability render him unable to secure and maintain gainful employment.  Based upon a review of the evidence, including the medical and lay statements, the Board finds that the veteran's service-connected headache disability precluded the Veteran from maintaining gainful employment beginning on and after January 1, 2013.  

The Veteran was employed in a position for manual labor, but retired in January 2013, due to the symptoms of his service-connected headache disability.  See e.g. April 2016 Testimony.  Prior to his retirement, the Veteran's lay statements indicated that he experienced difficulty continuing his work due to symptoms of his headaches.  During a December 2012 physical examination, the Veteran's treating physician advised him to consider retirement, as there was no "safe solution" which would prevent or mitigate the Veteran's symptoms during his work.  Further, the Veteran's prior work experience and education level show that the Veteran does not have additional vocational training or skills that would allow for gainful employment in more sedentary work.

Therefore, given the severity of the Veteran's service-connected headache disorder and the limitations caused by that disability in conjunction with his education and work history, the Board finds that his service-connected headache disorder precludes him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient... The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").  Accordingly, the Board finds that entitlement to a TDIU is warranted, effective January 1, 2013, the date the Veteran stopped working.

	iv.  Entitlement to special monthly compensation: 

Entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.  There is no prejudice to the Veteran in the Board considering entitlement to SMC in the first instance, as eligibility for this benefit turns solely on the application of law, and the Board's decision is favorable to the extent permitted by law, as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the AOJ, the Board must consider the potential for prejudice to the appellant).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated at 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  For the purposes of a single 100 percent disability, a grant of a TDIU based on a single disability can qualify.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The Board's decision above grants a TDIU based solely on the Veteran's headache disorder.  Service-connection is also in effect for residuals of a TBI, rated as 100 percent effective October 5, 2012.  Thus, for the period since October 5, 2012, the Veteran has had a service-connected disability rated as total and an additional anatomically distinct service-connected disabilities, which are independently ratable at 60 percent or above.  Here, the Veteran has service-connected disabilities of a headache disability, rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling. 

Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective October 5, 2012.  This grant is intended as an entirely favorable decision in a matter raised by the record and addressed for the first time by the Board and is not to be construed as precluding a claim for any higher level of special monthly compensation or an award of special monthly compensation for an earlier period of time.


ORDER

Subject to the provisions governing the award of monetary benefits, an increased initial evaluation of 100 percent is assigned for the service-connected TBI disability, effective October 5, 2012. 

Subject to the provisions governing the award of monetary benefits, an increased initial evaluation of 50 percent for the service-connected headache disability, effective March 22, 2010. 

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.

Effective October 5, 2012, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


